Judgment affirmed on ground stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same is hereby, affirmed.
The court finds that the findings of error made by the court of appeals and included in its entry of February 13, 1913, were correct; and this court further finds that the court of common pleas erred in ruling out evidence offered by the plaintiff to show the existence of rule 915 and the decedent’s knowledge of such rule;
It is further ordered that this cause be remanded to the court of common pleas of Lucas county for further proceedings according to law.
Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.